J-S28031-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RONDELLE T. COLEY                          :
                                               :
                       Appellant               :   No. 1715 MDA 2019

       Appeal from the Judgment of Sentence Entered October 8, 2019
              in the Court of Common Pleas of Dauphin County
           Criminal Division at No(s): CP-22-CR-0005396-2018

BEFORE: BOWES, J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                            FILED AUGUST 12, 2020

       Rondelle T. Coley (“Coley”) appeals from the judgment of sentence

imposed following his convictions of six counts of driving under the influence

(“DUI”), and one count each of duties at a stop sign, and possession of

marijuana—small amount.1 We affirm.

       On August 11, 2018, Harrisburg Bureau of Police Officer Cynthia Kreiser

(“Officer Kreiser”) was on routine patrol in the area of 24th and Derry Streets.

At approximately 1:00 p.m., Officer Kreiser was traveling east on Derry Street

when she observed a blue Pontiac traveling north on Elder Street, near where

it intersected with Derry Street. Officer Kreiser observed the Pontiac drive

through a stop sign, without stopping, and make a right turn onto Derry




____________________________________________


1See 75 Pa.C.S.A. §§ 3802(c), (d)(1)(i), (d)(1)(iii), (d)(2), (d)(3), (a)(1);
3323(b); 35 P.S. § 780-113 (a)(31)(i).
J-S28031-20



Street.   During the turn, the Pontiac veered off the roadway and into the

parking lane before continuing to travel east on Derry Street.

      Officer Kreiser activated her emergency lights and sirens and attempted

to stop the Pontiac. She followed the Pontiac east on Derry Street for a few

blocks before another police cruiser, operated by Officer Brandon Braughler

(“Officer Braughler”), pulled in front of the Pontiac and blocked its lane of

travel.   Officer Kreiser approached the Pontiac and asked the driver, later

identified as Coley, for his driver’s license.   As Coley retrieved his license,

Officer Kreiser observed a small bag of marijuana fall out of Coley’s pocket.

Additionally, both officers smelled a strong odor of alcohol coming from Coley’s

breath. Coley, upon request, exited the vehicle. Coley told the officers that

he had consumed three beers and smoked marijuana earlier in the day. Coley,

accompanied by Officer Braughler, was transported via ambulance to the

Harrisburg Hospital for a blood draw. Coley subsequently consented to a blood

draw, which revealed a blood alcohol concentration of 0.193% as well as the

presence of marijuana metabolites.

      On August 27, 2018, Coley was charged with six counts of DUI and

related offenses.   Coley filed an Omnibus Pre-Trial Motion challenging the

legality of the vehicle stop and seeking to suppress all evidence recovered

from the stop as fruit of the poisonous tree. Specifically, Coley argued that

Officer Kreiser lacked the reasonable suspicion or probable cause required to

initiate a vehicle stop. Additionally, Coley argued that the “travel path [] could

not have occurred as reported by Officer Kreiser because of road blockages

                                      -2-
J-S28031-20



and detours.” Following a suppression hearing, the trial court denied Coley’s

Motion.

        After a bench trial, the trial court found Coley guilty of six counts of DUI,

and one count each of duties at stop sign, and possession of marijuana—small

amount.     Coley was acquitted of the remaining offenses.          The trial court

sentenced Coley to an aggregate term of six months of intermediate

punishment, with the first ten days to be served on electronic monitoring and

house arrest, plus fines and costs of prosecution.2 Coley filed a timely Notice

of Appeal and a court-ordered Pa.R.A.P. 1925(b) Concise Statement of errors

complained of on appeal.

        Coley now raises the following issue for our review:

        1. Whether the trial court erred in failing to suppress evidence
        obtained as the result of an illegal stop and detention unsupported
        by probable cause, reasonable suspicion, or any articulable basis
        in violation of the Fourth Amendment of the United States
        Constitution, and Article 1, Section 8 of the Pennsylvania
        Constitution?

Brief for Appellant at 5. (some capitalization omitted).

        In reviewing the denial of a motion to suppress,

        [w]e may consider only the Commonwealth’s evidence and so
        much of the evidence for the defense as remains uncontradicted
        when read in the context of the record as a whole. Where the
        record supports the factual findings of the trial court, we are
        bound by those facts and may reverse only if the legal conclusions
        drawn therefrom are in error. An appellate court, of course, is not
        bound by the suppression court’s conclusions of law.


____________________________________________


2   Coley’s six DUI convictions merged for sentencing purposes.

                                           -3-
J-S28031-20


Commonwealth v. Hampton, 204 A.3d 452, 456 (Pa. Super. 2019).

Additionally, “[i]t is within the suppression court’s sole province as fact finder

to pass on the credibility of witnesses and the weight to be given their

testimony.”   Commonwealth v. Clemens, 66 A.3d 373, 378 (Pa. Super.

2013) (citation omitted).    Accordingly, “we will not reverse a suppression

court’s   assessment   of   credibility    absent   clear   and   manifest   error.”

Commonwealth v. Camacho, 652 A.2d 1242, 1245 (Pa. Super. 1993).

      Coley argues that Officer Kreiser lacked reasonable suspicion and

probable cause to stop Coley’s vehicle. Brief for Appellant at 15. Further,

Coley contends that any observed motor vehicle violations were de minimis.

Id.   In support of this claim, Coley asserts that he was “responding

appropriately to road conditions and blockage” when he was stopped by police.

Id.

      Probable cause is required to effectuate a traffic stop based on a

suspected violation of the Motor Vehicle Code. Commonwealth v. Feczko,

10 A.3d 1285, 1288 (Pa. Super. 2010). To satisfy this standard, an officer

must be able to “articulate specific facts possessed [] at the time of the

questioned stop, which would provide probable cause to believe that the

vehicle or the driver was in violation of some provision of the [Motor Vehicle]

Code.” Id. at 1291. Such an inquiry must take into account the totality of

the circumstances. Commonwealth v. Delvalle, 74 A.3d 1081, 1085 (Pa.

Super. 2013).


                                          -4-
J-S28031-20


       Coley fails to adequately develop his argument for our review. Coley’s

argument contains only boilerplate citations of this Court’s standard of review

and general citations pertaining to vehicle stops. Additionally, Coley fails to

provide this Court with any analysis of case law or statutes to support his bald

allegations. Accordingly, Coley’s claim is waived.3 See Pa.R.A.P. 2119(a);

see also Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa. Super. 2007)

(stating “it is appellant’s duty to present arguments that are developed for our

review” and “[t]his Court will not act as counsel and will not develop

arguments on behalf of an appellant.”); In re R.D., 44 A.3d 657 (Pa. Super.

2012) (stating that where an appellant’s brief lacked analysis, meaningful

appellate review was precluded).

       Judgment of sentence affirmed.




____________________________________________


3 Presumably, Coley’s argument is based on his contention at the suppression
hearing that Officer Kreiser conducted a traffic stop without the requisite
probable cause. However, our review discloses that Coley was stopped for a
violation of duties at stop signs. See N.T. (Suppression Hearing), 05/16/19,
at 7, 24-25 (wherein Officer Kreiser testified that she observed the blue
Pontiac, operated by Coley, drive through the posted stop sign at the
intersection of Elder and Derry Streets without stopping); see also 75
Pa.C.S.A. § 3323(b) (providing that “every driver of a vehicle approaching a
stop sign shall stop at a clearly marked stop line or, if no stop line is present,
before entering a crosswalk on the near side of the intersection or, if no
crosswalk is present, then at the point nearest the intersecting roadway where
the driver has a clear view of approaching traffic on the intersecting roadway
before entering….”). Thus, even if Coley had not waived this claim, it lacks
merit for the reasons set forth by the trial court in its Opinion. See Trial Court
Opinion, 11/20/19, at 4-7.

                                           -5-
J-S28031-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 08/12/2020




                          -6-